The jury should assess damages according to the value at the time of recovery; for, supposing he is to have the present value, he should bear the loss in case of the death of the negroes or other loss since the judgment; and, besides, plaintiff's demand arises immediately upon the recovery, and is not to be influenced by after circumstances.
In the progress of this cause it was moved that the record of the recovery between Streeter and Sanders should be read.
PER CURIAM. It may be read to prove that there was a recovery, and and the amount of damages, but not to prove that Streeter had title, because Hamilton was not a party, or privy.
A juror was withdrawn, and plaintiff's counsel moved for leave to add a count, which the Court said was necessary to arrive at the merits, but would not admit the amendment except upon the condition of paying all the costs to this time. He accepted of these terms and made the amendment.
NOTE. — See Wright v. Walker, ante, 16, and the cases referred to in the note to that case.
Cited: Martin v. Cowles, 19 N.C. 102.